Citation Nr: 0303393	
Decision Date: 02/27/03    Archive Date: 03/05/03	

DOCKET NO.  96-46 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1958 to July 
1961.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
bilateral L4-5 lumbar radiculopathy and lumbosacral strain 
with myositis, evaluated at 60 percent disabling, and 
residuals of excision of a small fibroma of the left hip, 
evaluated as noncompensably disabling.  His combined service-
connected evaluation is 60 percent.

2.  It is demonstrated that the veteran is, as the sole 
result of his service-connected disabilities, precluded from 
all forms of substantially gainful employment consistent with 
his education and prior work history.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, Part 4 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case, as well as an April 2002 letter informing them of 
the governing legal criteria, evidentiary development under 
the VCAA, the evidence necessary to substantiate the 
veteran's claim, the evidence considered, and the reasons for 
the denial of his claim.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to the VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  It appears that the veteran has been provided 
multiple VA examinations and an opportunity to appear at a 
personal hearing, to provide testimony about his disability.  
In addition, al the treatment records have been obtained.  
Therefore, VA appeared to have substantially complied with 
the requirements of VCAA.  Regardless, given the disposition 
reached herein there is no need to impart any further 
deliberation to the applicability of VCAA.  See also Bernard 
v. Brown, 4 Vet.App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remaining 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The 



Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life and 
the assigned rating is based, as far as practicable, upon the 
average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations require 
that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected disabilities are bilateral 
L4-5 lumbar radiculopathy and lumbosacral strain with 
myositis, evaluated at 60 percent disabling, and residuals of 
excision of a small fibroma of the left hip, evaluated as 
noncompensably disabling.  His combined service-connected 
disability rating is 60 percent.

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability.

The veteran's October 1995 formal claim reflects that he has 
a high school education and that his most recent occupational 
experience was as a mechanic.  A response from the veteran's 
most recent employer reflects that the veteran was last 
employed in January 1992.  It indicates that he had worked 
4.5 hours a day, two days per week.  It indicates that the 
veteran was unable to work due to some back problems he had 
experienced.



An August 1996 opinion, provided by two VA physicians, 
reflects that the veteran's claims file had been reviewed.  
It indicates that the veteran experience some neurological 
deficits related to his low back and that he had painful 
range of motion 
of the lumbar spine.  It further indicates that the veteran's 
current disability would be in part due to his service-
connected disability, but it was unclear to what extent 
his symptomatology would be related to service-connected 
disability and what extent would be related to nonservice-
connected disability.

A May 1997 letter from a private chiropractor refers to the 
veteran's service-connected low back disability as well as to 
nonservice-connected disability.  It indicates that it was 
the private chiropractor's opinion that the veteran was 
unable to be employed at that time and that it would be 
unlikely that he would ever be able to engage in gainful 
employment.

The report of an August 1999 VA orthopedic examination 
reflects that on examination his lateroflexion was to 15 
degrees and rotation was to 10 degrees.  There was severe 
spasm in the lumbar area and mild weakness in both ankles.  
There was 3 cm muscle atrophy of the left thigh and 2 cm 
muscle atrophy at the left calf.  The diagnoses included 
clinical bilateral L4-5 radiculopathy with lumbosacral strain 
and myositis.  This report reflects that the veteran had 
worked as a carpenter from 1961 to 1970, as a mechanic from 
1970 to 1977, and in interstate repairs from 1977 to 1992.

The report of a September 2002 VA orthopedic examination 
reflects that the examiner reviewed the veteran's claims 
file.  The veteran complained of low back pain with radiation 
to the thoracic area.  He reported frequent numbness of the 
legs and frequent weakness of the legs.  Precipitating 
factors for the low back pain included pushing objects in 
different angles and lifting objects.  He reported daily 
impairment with severe pain following sweeping in front of 
his house.  He was able to walk unassisted for short 
distances but used crutches to be able to walk further.  The 
examiner indicated that because of the veteran's service-
connected low back disability he had difficulty sweeping in 
front of his house and difficulty doing 



household chores and cleaning.  Range of motion of the low 
back was to 40 degrees in forward flexion, backward extension 
was to 15 degrees, and lateral flexion and rotation were to 
20 degrees.  There was moderate objective evidence of painful 
motion on all movements of the lumbosacral spine and moderate 
palpable spasm of 
the lumbosacral spine.  There was mild weakness of the left 
ankle dorsiflexor muscle and moderate tenderness to palpation 
on lumbosacral paravertebral muscle.  

The diagnoses included bilateral L4-5 lumbar radiculopathy 
with lumbosacral strain and myositis.

In conclusion, the competent medical evidence reflects that 
the veteran is unemployable due to physical disability.  When 
this evidence is considered in light of the additional 
competent medical evidence indicating that it is impossible 
to distinguish what symptoms are related to service-connected 
disability and what symptoms are related to nonservice-
connected disability, as well as the competent medical 
evidence indicating that the service-connected low back 
disability causes difficulty in physical exertion such as 
sweeping, doing household chores, and cleaning, the Board 
must conclude that the evidence is at least in relative 
equipoise with respect to whether or not the veteran is 
unable to work in any employment requiring exertion beyond 
sedentary as a result of his service-connected low back 
disability.  

With consideration of his occupational experience in 
construction and as a mechanic doing manual labor, and in 
light of his limited educational background, as well as the 
restrictions placed upon him by his service-connected low 
back disability, the Board concludes that the evidence has 
established that the veteran is prevented from being able to 
perform in an occupation in a substantially gainful manner.  
In resolving all doubt in the veteran's favor, the Board 
finds that he is shown to be unable to secure or follow a 
substantially gainful occupation because of his service-
connected disabilities, hence, warranting the assignment of a 
total rating based on individual unemployability.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 
4.


ORDER

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



                       
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

